Citation Nr: 0217787	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a migraine 
headache disability, claimed in the alternative as a 
manifestation of undiagnosed illness.

2.  Entitlement to service connection for sinusitis, 
claimed in the alternative as a manifestation of 
undiagnosed illness.

(The issues of entitlement to service connection for 
chronic lower back pain, acquired psychiatric disability, 
and fatty liver will be the subjects of a later decision 
by the Board.)


REPRESENTATION

Veteran represented by:	Georgia Department of 
Veterans Service



ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
April 1994, including a period of service from October 
1990 to April 1991 in Southwest Asia.  

This case came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for chronic 
lower back pain, acquired psychiatric disability, and 
fatty liver pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's headaches have been attributed to known 
clinical diagnoses including atypical migraines and 
occipital neuralgia secondary to cervical degenerative 
joint disease. 

2.  There is no competent medical evidence of record 
relating the veteran's migraine headaches to service.

3.  Sinusitis is a known clinical diagnosis.

4.  There is no competent medical evidence of record 
relating the veteran's sinusitis to service to include 
service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's headache disorder was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  The veteran's sinusitis was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1110, 1131, 1117, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Storm.  She claims that her headaches and sinusitis began 
in service and may be a result of an undiagnosed illness 
stemming from her service in the Persian Gulf.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot 
be attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom 
illness (e.g., chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 
Supp. 2002); 38 C.F.R. § 3.317 (2002).  Objective 
indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a) (2002).

Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or 
symptoms
(8) signs or symptoms involving the 
upper or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West Supp. 2002); 38 C.F.R. 
§ 3.317(b) (2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition 
or event that occurred between the appellant's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset of 
the illness; or if there is affirmative evidence that the 
illness is the result of  the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2002).

To summarize, then, there are alternative means by which 
service connection might be established: (1) objective 
indications of chronic disability resulting from illness 
that cannot be attributed to a known diagnosis or that is 
attributable to a chronic multisymptom illness; (2) 
competent evidence of direct incurrence or aggravation of 
a diagnosed illness or injury in service, with chronic 
residuals; or (3) competent medical evidence linking a 
current diagnosed disability with disease or injury shown 
in service. 

Although the veteran served in Southwest Asia during the 
Persian Gulf Conflict, the record does not denote combat 
participation.  The other evidence of record does not show 
that she engaged in combat with the enemy while in 
service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this case.

I.  Headaches

Service medical records show complaints of headaches along 
with diagnosis of viral syndrome.  There were no diagnoses 
of headaches to include migraine headaches in service.  At 
her February 1994 separation examination, there were no 
complaints, findings, or treatment for headaches.

A Persian Gulf registry examination conducted in April and 
May 1995 showed that the veteran reported frequent 
headaches; however, there were no findings or diagnoses of 
a headache disability, nor were objective signs or 
symptoms of headaches noted.

At a June 1997 VA examination, the veteran reported a 
history of daily headaches which were associated with 
sinus drainage.  There was no history of an aura or 
photophobia.  Following examination, the diagnoses 
included atypical migraines.

A March 1998 VA examination report, the veteran stated 
that her headaches produced a band-like sensation in the 
bitemporal frontal area, and were relieved with Benadryl 
and sleep.  On evaluation, the headache was reproduced 
with palpation of her occipital nerve.  The diagnoses 
included occipital neuralgia secondary to cervical 
degenerative joint disease.

VA medical records indicate that the veteran complained of 
headaches in June 1998; however, no diagnosis was 
provided.  During an October 2000 hospitalization at a VA 
Medical Center (VAMC), the veteran denied experiencing 
headaches.

VA and private medical records from August 1998 to 
September 2001 do not disclose any complaints, findings, 
or diagnoses of migraine headaches.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
Here, she contends that her headaches, to include 
migraines, developed as a result of an undiagnosed illness 
from service in the Persian Gulf.  VA medical records show 
diagnoses including atypical migraines and occipital 
neuralgia.  The record therefore establishes that the 
veteran has a diagnosed condition and that the headaches 
are not attributable to any undiagnosed illness.  Because 
the veteran's headache disorder has been attributed to a 
known clinical diagnosis, it is not a "qualifying chronic 
disability" under 38 U.S.C.A. § 1117.

Additionally, although the veteran complained of headaches 
in service, the diagnosis at that time was viral syndrome.  
There is no evidence of continuing headaches.  No headache 
disorder including migraine was diagnosed in service.  
Accordingly, the preponderance of the evidence is against 
establishing service connection based on diagnosed illness 
or injury in service.  

Furthermore, the Board notes that the veteran's headache 
disorder has not been related to the veteran's service.  
As noted above, the veteran's own statements, in some 
cases, concerning non-medical indicators may be sufficient 
if such indicators are reasonably capable of independent 
verification.  While the veteran has alleged that her 
headaches were due to service to include service in 
support of the Persian Gulf War, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions are 
no more than unsubstantiated conjecture and are of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  The record shows that the veteran was diagnosed 
with headache disorders by VA after service; however, the 
record does not contain a medical opinion relating the 
veteran's headache disorder to her service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The preponderance 
of the evidence is against establishing service 
connection. 

The preponderance of the evidence is against a finding 
that the veteran has a headache disorder, to include 
migraines, that was related directly to her service.  
Therefore, the claim for service connection is denied.

II.  Sinusitis

Service medical records contain no complaints, findings, 
or diagnoses of sinusitis.  At separation examination in 
February 1994, evaluations of ear, nose, and throat and 
the respiratory system were normal.  

A Persian Gulf registry examination conducted in April and 
May 1995 showed that the veteran complained of sinusitis 
and hay fever.  X-rays of the sinuses revealed mucus 
thickening.  The diagnoses included chronic sinusitis.

At a June 1997 VA examination, the veteran reported 
occasional allergic rhinitis and sinusitis that was 
seasonal and not a chronic problem.  The diagnoses 
included allergic sinusitis.

VA and private medical records from March 1998 to 
September 2001 do not disclose complaints, findings, or 
diagnoses of sinusitis.  The records do indicate that the 
veteran took Benadryl.  

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  See Layno, 6 Vet. App. at 470.  Here, she 
contends that her sinusitis developed during service to 
include service in the Persian Gulf.  VA medical records 
show diagnoses chronic and allergic sinusitis.  Because 
the veteran's sinusitis is a known clinical diagnosis, it 
is not a "qualifying chronic disability" under 38 U.S.C.A. 
§ 1117.

Additionally, the veteran's service medical records 
contain no complaints, findings, or diagnosis of sinusitis 
during service.  Accordingly, the preponderance of the 
evidence is against establishing service connection based 
on diagnosed illness or injury in service.  

Furthermore, the Board notes that the veteran's sinusitis 
has not been related to the veteran's service.  As noted 
above, the veteran's own statements, in some cases, 
concerning non-medical indicators may be sufficient if 
such indicators are reasonably capable of independent 
verification.  While the veteran has alleged that her 
sinusitis was due to service to include service in support 
of the Persian Gulf War, in the absence of evidence 
demonstrating that the veteran has the requisite training 
to proffer medical opinions, the contentions are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Moray, 5 Vet. App. 211.  The record shows that 
the veteran was diagnosed with sinusitis by VA after 
service; however, the record does not contain a medical 
opinion relating the veteran's sinusitis to her service.  
See Tirpak, 2 Vet. App. at 611.  The preponderance of the 
evidence is against establishing service connection. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has 
sinusitis that was related directly to her service.  
Therefore, the claim for service connection is denied.

III.   VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
her claim by September 2002 supplemental statement of the 
case and a March 2001 letter.  In particular, the veteran 
was notified that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records 
from her private physician regarding treatment for her 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any 
other information or evidence she considered relevant to 
her claim so that VA could help by getting that evidence. 
The veteran submitted copies of private and VA medical 
records.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records and examination 
reports, and private medical records.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for headaches is denied.  Service 
connection for sinusitis is denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

